DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on October 29, 2019 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,515,361 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1, 9 and 17 of the U.S. Patent No. 10,515,361 B2 is obvious variants or verbatim copy of claims 1, 8 and 15 of the current application. 
Claims 8 and 15 of the U.S. Patent No. 10,515,361 B2 is obvious variants or verbatim copy of claims 8 of the current application. 
Claim 16 of the U.S. Patent No. 10,515,361 B2 is obvious variants or verbatim copy of claims 3 and 11 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-24 of US. Patent No. 10,515,361 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,515,361 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Valadas Preto (hereinafter “Valadas Preto”) U.S. Patent Application Publication No. 2014/0081785 A1 in view of Shakkarwar U.S. Patent Application Publication No. 2008/0120195 A1.

As per claims 1, 8 and 15, Valadas Preto discloses a dynamic transaction card comprising: 
a secure payment chip storing financial data (see fig. 1 and associated text); 
a payment processing microprocessor (see fig. 1 and associated text); and 
memory string a dynamic transaction card application, wherein the dynamic transaction card application, when executed, causes the dynamic transaction card to: 
receive, via a short-range wireless communication network, a connection attempt from a user device application executed on a user device (0081, which discloses “Communications between cards (in case of a P2P payment) can be made using any near field contact or contactless technology that allows the transmission of basic data such as the amount to transfer and the destination of the transfer (which can be using the IBAN, another well known account identification or a proprietary identification code).”); 
create a short-range wireless connection between the dynamic transaction card and the user device (0063, which discloses that “Paying and payee cards are physically near allowing the exchange of banking data from payee to paying via any near-field communication.”; 0082, which discloses that “This set of communications does not involve any sensitive or secret information, and as such the choice can fall on a technology that is compact and energy efficient, such as Near Field Communications, Bluetooth or physical contact with a proprietary protocol.”; 0084, which discloses that “If the payment is a P2M to a merchant made via a POS terminal, communication is made by the appropriate contacts or by the close range technology.”); 
authenticate a user based on (1) the short-range wireless connection and (2) the user device identifying a plurality of fields in a checkout page displayed on the user device, the fields indicating a transaction is pending (0086, which discloses that “Payment Card is authenticated in the mobile network via the data in the SIM (as any normal mobile device) while the banking specific data, when needed, is authenticated via the data in the EMV part of the chip. As part of the data herein transmitted is highly confidential, to avoid the risk of fraud, preferably this data link is secure and allows a high level of authentication protocols.”); 
approve the transaction based on the authentication (0008, which discloses that “Mobile communications--the Telematic Payment Card communicates authentication data, transaction data (such as the amount to be paid), bank account IDs and receives financial information such as payments received and account balances, in the format of basic data streams using the existing mobile network.”; 0065); and 
transmit, via the short-range wireless connection, user account information stored on the dynamic transaction card directly to the checkout page to enable a browser extension operating on the user device to populate the fields with the user account information and complete the transaction without user intervention.
What Valadas Preto does not explicitly teach is:
transmit, via the short-range wireless connection, user account information stored on the dynamic transaction card directly to the checkout page to enable a browser extension operating on the user device to populate the fields with the user account information and complete the transaction without user intervention.
Shakkarwar discloses the dynamic transaction card comprising:
transmit, via the short-range wireless connection, user account information stored on the dynamic transaction card directly to the checkout page to enable a browser extension operating on the user device to populate the fields with the user account information and complete the transaction without user intervention (0056, which discloses that “In one embodiment, the security agent 110 populates a payment field 810 of the payment page 625 of the on-line merchant 505 with the one-time use personal account number. In another embodiment, the security agent 110 populates an expiration date field 815 of the payment page 625 of the on-line merchant 505 with the expiration date.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Valadas Preto and incorporate a method further comprising: transmit, via the short-range wireless connection, user account information stored on the dynamic transaction card directly to the checkout page to enable a browser extension operating on the user device to populate the fields with the user account information and complete the transaction without user intervention in view of the teachings of Shakkarwar in order to facilitate transaction and enhance user experience

As per claim 2, Valadas Preto further discloses the dynamic transaction card, wherein: 
the dynamic transaction card application generates a unique key associated with the browser extension (0102); 
the unique key comprises a single-use transaction key (0102); and 
an account provider system evaluates the unique key to authenticate the user (0102).

As per claim 3, Valadas Preto further discloses the dynamic transaction card, wherein the authentication of the user is further based on log in credentials of the user obtained from the user logging in to the browser extension (0140; 0156)

As per claim 4, Valadas Preto further discloses the dynamic transaction card, wherein the authentication of the user is further based on user information stored in a digital security delivery database, the user information including identifying characteristics of the dynamic transaction card and the user device (0140; 0156).

As per claim 5, Valadas Preto further discloses the dynamic transaction card, wherein the short-range wireless communication network comprises a Bluetooth or Bluetooth Low Energy (BLE) network (0082).

As per claims 6 and 13, Valadas Preto further discloses the dynamic transaction card, wherein the dynamic transaction card further comprises: 
a sensor (see abstr.,); and 
an antenna (see abstr.,); 
wherein the dynamic transaction card application further causes the dynamic transaction card to activate the antenna in response to receiving an activation input at the sensor (see abstr.,; 0008; 0109).

As per claims 7 and 14, Valadas Preto further discloses the dynamic transaction card, wherein the sensor includes at least one of a capacitive touch sensor or a piezoelectric sensor (0109; 0117).

As per claim 9, Valadas Preto further discloses the dynamic transaction card, wherein the wireless connection comprises a Near Field Communication (NFC) connection (0081; 0082).

As per claim 10, Valadas Preto further discloses the dynamic transaction card, wherein:
the dynamic transaction card application generates a unique key associated with the browser extension (0102);
the unique key comprises a single-use transaction key (0102); and
an account provider system evaluates the unique key to authenticate the user (0063; 0086).

As per claim 11, Valadas Preto further discloses the dynamic transaction card, wherein the user account information is transmitted in response to a user of the user device providing log in credentials to the browser extension (0086; 0194; 0200).

As per claim 12, Valadas Preto further discloses the dynamic transaction card, wherein the approval of the transaction is further based on user information stored in a digital security delivery database, the user information including identifying characteristics of the dynamic transaction card and the user device (0194; 0200).

As per claim 16, Valadas Preto failed to explicitly disclose the method, wherein a web crawler operating on the user device identifies the fields within the checkout page.
Shakkarwar discloses the method, wherein a web crawler operating on the user device identifies the fields within the checkout page (0056).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Valadas Preto and incorporate a method wherein a web crawler operating on the user device identifies the fields within the checkout page in view of the teachings of Shakkarwar in order to facilitate transaction

As per claim 17, Valadas Preto further discloses the method, wherein the log in credentials are received at a user device application operating on the user device (0140; 0156).

As per claim 18, Valadas Preto further discloses the method, wherein the wireless connection comprises at least one of a Bluetooth, a Bluetooth Low Energy (BLE), or Near Field Communication (NFC) connection (0082).

As per claim 19, Valadas Preto further discloses the method, wherein:
contacting the account provider system comprises calling, via an application programming interface (API) coupled to a communication interface that communicates with the dynamic transaction card and the user device via a network, the account provider system (0015); and
the API further encrypts communications between the dynamic transaction card and the user device (0015).

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Valadas Preto (hereinafter “Valadas Preto”) U.S. Patent Application Publication No. 2014/0081785 A1 in view of Shakkarwar U.S. Patent Application Publication No. 2008/0120195 A1 as applied to claim 15 above, and further in view of Shavell et al (hereinafter “Shavell”) U.S. Patent Application Publication No. 2016/0300231 A1

As per claim 20, Valadas Preto further discloses the method, wherein:
authentication of the user is further based on user information stored in a digital security delivery database (0063; 0065; 0086); but failed to explicitly disclose that
the digital security delivery database stores information indicating the user is enrolled in push notification authentication, including characteristics of the dynamic transaction card and the user device, and the log in credentials of the user for the browser extension associated with the checkout page. 
Shavell discloses the method comprising:
the digital security delivery database stores information indicating the user is enrolled in push notification authentication, including characteristics of the dynamic transaction card and the user device, and the log in credentials of the user for the browser extension associated with the checkout page (see fig. 2; 0042, 0060; 0061). 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Valadas Preto and incorporate a method wherein the digital security delivery database stores information indicating the user is enrolled in push notification authentication, including characteristics of the dynamic transaction card and the user device, and the log in credentials of the user for the browser extension associated with the checkout page in view of the teachings of Shavell in order to facilitate transaction

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        June 3, 2022